DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 6/13/22 have been fully and carefully considered and are found persuasive.
The specification objections are withdrawn in view of applicant’s amendments to the specification on 6/13/22.
The claim objections and rejections under 35 USC 112(b) are withdrawn in view of applicant’s arguments and amendments submitted 6/13/22.
Regarding the claim rejections under 35 USC 102(a)(1) and 35 USC 103, applicant argues that the closest relevant prior art of by Hu et al (CN 102219883A) fails to fairly teach or suggests all limitations of the claims, as amended, specifically of the process wherein the volatile compounds removed from the tackifier when passed through at least one evaporator as a film and removing the volatile compound from the film occurs wherein said volatile compound comprise a compound of the formula R2-C6H4-OH, wherein R2 is a linear or branched, saturated or unsaturated aliphatic hydrocarbon group with up to 20 carbon atoms, as persuasively argued by applicant, Hu removed the volatile phenolic compounds by a first extraction step, therefore one of ordinary skill in the art would not expect removal of this compound in the following evaporation step of Hu (see arguments  page 8 through page 10, first paragraph).
Claims 20-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772